       Case 1:17-cv-04835-VEC-JLC Document 63
                                           62 Filed 07/12/19 Page   1 of 1
                                                              eeplaw.com
                                                                                   80 Pine Street, 38th Floor
                                                                                   New York, New York 10005
                                           USDC SDNY                               T. 212.532.1116 F. 212.532.1176

                                           DOCUMENT                                New Jersey Office
                                           ELECTRONICALLY FILED                    576 Main Street, Suite C
                                                                                   Chatham, New Jersey 07928
                                           DOC #:
                                           DATE FILED: 7/12/2019                   JOHN ELEFTERAKIS*
                                                                                   NICHOLAS ELEFTERAKIS
                                                                                   RAYMOND PANEK

                                                                                   OLIVER R. TOBIAS
                                               July 12, 2019                       JEFFREY B. BROMFELD
                                                                                   JORDAN JODRÉ*
BY ECF                                                                             FAIZAN GHAZNAVI
                                                                                   GABRIEL P. HARVIS


                                       MEMO ENDORSED
Honorable Valerie E. Caproni                                                       BAREE N. FETT
United States District Judge
                                                                                   KRISTEN PERRY – CONIGLIARO
Southern District of New York                                                      AIKA DANAYEVA
40 Foley Square                                                                    ARIANA ELEFTERAKIS
                                                                                   MICHAEL INDELICATO
New York, New York 10007                                                           STEPHEN KAHN
                                                                                   EVAN M. LA PENNA
                                                                                   DOMINICK MINGIONE
       Re:     Dolcine v. Hanson, et al., 17 CV 4835 (VEC) (JLC)                   JOSEPH PERRY
                                                                                   MARIE LOUISE PRIOLO *
Your Honor:                                                                        KEYONTE SUTHERLAND

                                                                                   *Also Admitted In New Jersey
        I represent plaintiff in the above-referenced action. I write to respectfully
request a brief adjournment of plaintiff’s time to file his second amended complaint from July 19,
2019 to July 26, 2019, along with a concomitant adjournment of defendants’ time to answer from
August 9, 2019 to August 16, 2019. Due to scheduling conflicts, counsel for plaintiff will not be able
to draft and file the second amended complaint by the current filing deadline. Defendants consent to
this request. This is the first application for an extension of this deadline.

       Accordingly, plaintiff respectfully requests that the deadline to file the second amended
complaint be adjourned until July 26, 2019, and the time to answer be extended to August 16, 2019.
Thank you for your consideration of this request.

                                               Respectfully submitted,

                                               Baree N. Fett
cc:    All Counsel




       Application GRANTED.

       SO ORDERED.
                                             7/12/2019



       HON. VALERIE CAPRONI
       UNITED STATES DISTRICT JUDGE
